GATES, P. J.
Appeal by plaintiff from an order sustaining demurrers to the complaint. The facts pleaded show that plaintiff is a city of the second class, governed by a mayor and common council; that Dixon was its treasurer, and that Jones and Brooks were his bondsmen; that the treasurer had on deposit in the First States Bank of Presho and in the Presho State Bank funds of plaintiff aggregating $10,000 at the time the banks failed; and that said banks had complied with the Depositors’ Guaranty Fund Law. This action is brought to recover said sum from the treasurer and his bondsmen.
All of the points raised by appellant are covered by the decision in Edgerton Ind. Cons. School Dist. v. Volz, 50 S. D. —, 208 N. W. 576.
For the reasons given in that opinion, the order - sustaining the demurrers to the complaint is affirmed.
MISER, Circuit Judge, sitting in lieu of SHERWOOD, T.